Citation Nr: 0817022	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-04 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder (depression and delusional disorder).

2.  Entitlement to service connection for syphilis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to May 1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Decatur, 
Georgia, which denied the benefits sought on appeal.  A 
videoconference hearing was scheduled at the RO before a 
member of the Board in May 2008 as requested by the veteran.  
However, the veteran failed to report and a request for 
postponement of the May 2008 hearing has not been received 
and granted.  Therefore, the case will be decided as though 
the request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.704 (2007).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007).  The Board regrets the additional delay 
that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the 
claim requires additional development.

First, it appears that the veteran's service medicals are 
incomplete.  Service medical records dated from June 1972 to 
November 1974 have been obtained.  However, since the veteran 
was on active duty from July 1972 to May 1976, additional 
service medical records should be requested an obtained.  In 
this regard, the veteran indicated that he was involved in an 
assault during his active service in Fort Lewis.  As there is 
no record of this assault in his service medical records, the 
veteran's service personnel records should also be obtained.

Second, the veteran indicated that after the assault during 
service, he was sent to the Monroe Reformatory in the state 
of Washington for three years before being paroled in the 
spring of 1977.  Because the veteran may have received 
medical treatment during his incarceration, the records of 
which may be pertinent to his claims, they are relevant and 
should be obtained.

In addition, in December 2004 the veteran submitted a 
partially complete VA Form 21-4142 which identified the 
"Department of Human Resources-Philadelphia, Pennsylvania."  
It appears that the veteran may have been referring to the 
Department of Human Services.  On remand, the veteran should 
be asked to provide additional information relevant to his 
request for records from the "Department of Human 
Resources" to include dates of the records requested.

The veteran claims that he has depression and a delusional 
disorder that are related to his service.  The veteran's 
available service medical records are void of a diagnosed 
psychiatric disability.

Post-service VA hospital records dated in December 1978 
reflect the veteran's complaints that he was losing control.  
He was depressed and had lost ten pounds.  He had problems 
with anger and a two year history of auditory hallucinations 
which had increased.  Additional records show that he had 
been depressed for one month.  He complained of increasing 
insomnia, anorexia, and nervousness.  His depression was 
related to a lack of employment or stability in his life.  
The assessment was nervous problem.  It was noted that he had 
been recently paroled from prison after serving three years 
and four months for an assault which occurred during active 
service at Fort Lewis.  On examination, he was quiet, soft 
spoken, unkempt, and had a beard.  He was mildly suspicious 
and seemed apprehensive about other people overhearing his 
conversations.  He was not overtly delusional, denied 
hallucinatory experiences, and was correctly oriented with no 
memory deficit.  He expressed a feeling of hurting someone.  
Upon evaluation, he was deemed to not be a danger to himself 
or others.  He was diagnosed with an acute paranoid state.  
Other records show a diagnosis of severe character disorder 
with a history of depression.  The veteran indicated that he 
had no previous psychiatric treatment.

VA medical records dated in January 1979 reflect treatment 
for sleep problems for which the veteran was on medication.  
At that time, he denied any suicidal ideations and explained 
that he was not scared of dying and did not want to be dead.  
He had been recently separated from his expectant wife.  His 
sleep was poor and he appeared anxious, restless, and was 
somewhat vague.  He was oriented in all spheres.  There was 
no weight loss or appetite changes.  He denied any 
hallucinations, delusions, or suicidal ideations.  His 
associations were intact.  He was diagnosed with 
stress/anxiety due to a lack of sleep.  In February 1979, he 
received additional treatment for sleep problems and reported 
relationship problems.  He complained that he felt like he 
would explode and go crazy.  On examination, he was alert and 
oriented.  Accordingly, the Board finds that a remand for an 
examination addressing whether the veteran's current 
psychiatric disability was incurred or aggravated by his 
service is necessary.

Finally, the veteran claims that he has syphilis, or 
residuals thereof, that is related to his service.  The 
veteran's service medical records show treatment for 
syphilis.  VA medical records reflect that the veteran had a 
urology consult in January 2004 for a penile lesion.  It was 
noted that he had a history of syphilis in the past.  In 
February 2004, the lesion was removed.  Accordingly, a remand 
for an examination addressing whether the veteran currently 
has syphilis or residuals thereof that are etiologically 
related to his service, is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's service personnel 
records and any service medical records 
that have not yet been obtained.

2.  After securing the necessary 
authorization, obtain the veteran's 
treatment records from the Washington 
State Department of Corrections, Monroe 
Correctional Complex.

3.  Request that the veteran clarify his 
records request from either the 
Philadelphia Department of Human Resources 
or the Department of Human Services in 
Philadelphia, Pennsylvania, including 
dates of the records he is requesting that 
the RO obtain.  Then after securing the 
necessary authorization, obtain the 
veteran's records.

4.  Schedule the veteran for a VA 
psychiatric examination to ascertain the 
current nature and etiology of any 
psychiatric disability.  The claims folder 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with this 
examination.  The review should be 
indicated in the examination report. 
Specifically, the examiner should provide 
the following information:

        a)  Diagnose any current psychiatric 
disability.

b)  Provide an opinion as to whether it 
as likely as not (50 percent or more 
probability) that any current 
psychiatric disability, to include 
depression or any delusional disorder, 
was incurred in or aggravated by the 
veteran's service.

5.  Schedule the veteran for a VA 
genitourinary examination to ascertain the 
nature and etiology of any syphilis or 
residuals thereof.  The claims folder and 
a copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with this 
examination.  The review should be 
indicated in the examination report.  
Specifically, the examiner should provide 
the following information:

a)  Diagnose any current syphilis or 
residuals of syphilis.

b)  Provide an opinion as to whether it 
as likely as not (50 percent or more 
probability) that any current syphilis or 
residuals of syphilis, was incurred in or 
aggravated by service, including 
treatment of syphilis during the 
veteran's service.

6.  Then review the issues on appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable period 
of time for response.  Then, return the 
case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2007).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

